DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 5,314,490 to Wagner et al. (Wagner).
Regarding at least claim 1
Wagner teaches an artificial hip joint socket for fastening to a pelvic bone (abstract). Wagner meets the limitations of an acetabular cage, comprising: a cup portion (1) configured for implantation in an acetabulum; and a flange (flap; 5) extending 

    PNG
    media_image1.png
    374
    314
    media_image1.png
    Greyscale

Regarding at least claim 2

Regarding at least claim 3
Wagner teaches the acetabular cage of claim 2, wherein the plurality of interlinked floating members are arranged and configured to facilitate relative movement of adjacent floating members (col. 1, lines 30-32 discloses that the flaps deform along the grooves thereby resulting in relative movement of adjacent portions of the flaps between the grooves).  
Regarding at least claim 4
Wagner teaches the acetabular cage of claim 2, wherein the chainmail structure is configured to conform to the overall geometry of the bony tissue without requiring further manual manipulation (col. 1, lines 19-33 discloses that the flaps include grooves which have a diminished resistance against plastic deformations so that the flaps preferably deform along the grooves to facilitate exact adaptation of the supporting flaps to the bones).  
Regarding at least claim 5

Wagner teaches the acetabular cage of claim 2, wherein the plurality of interlinked floating members includes a plurality of landings (solid portions of flange between grooves) and a plurality of interlinked hoops (holes; 6) connecting the plurality of landings with one another so that adjacent landings are movable with respect to one another (fig. 2 shows holes 6 connecting the landings as claimed and col. 1, lines 30-32 discloses that the flaps 5, each containing a hole 6, deform along the grooves thereby resulting in relative movement of adjacent portions of the flaps/landings between the grooves).  
Regarding at least claim 6
Wagner teaches the acetabular cage of claim 5, wherein each of the plurality of interlinked hoops (6) is integrally formed with a corresponding one of the landings (col. 2, lines 10-13 discloses that the flaps are provided with drilled holes/hoops, and are therefore interpreted as being integrally formed). 
Regarding at least claim 7
 Wagner teaches the acetabular cage of claim 5, wherein the plurality of interlinked hoops (6) includes a plurality of first hoops and a plurality of second hoops, wherein each of the plurality of first hoops is connected with a corresponding one of the landings, each of the plurality of second hoops is connected to adjacent first hoops for coupling adjacent landings (see annotated fig. 2 below).
[AltContent: textbox (second hoop)][AltContent: textbox (second landing)][AltContent: textbox (first landing)][AltContent: textbox (first hoop)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    215
    316
    media_image2.png
    Greyscale

Regarding at least claim 8
Wagner teaches the acetabular cage of claim 1, wherein the flexible region includes a plurality of solid portions (portions between grooves; 7) and a plurality of channels (grooves; 7); each of the solid portions positioned between adjacent channels such that the channels facilitate relative movement of adjacent solid portions (col. 1, lines 30-32 discloses that the flaps deform along the grooves thereby resulting in relative movement of adjacent portions of the flaps/solid portions between the grooves/channels).  
Regarding at least claim 9
Wagner teaches the acetabular cage of claim 8, wherein the plurality of channels (7) extend into the flange in a transverse direction and define at least one tortuous path (the channels of Wagner define a tortuous path because it is full of twists and turns; see annotated fig. 2 below).
[AltContent: textbox (Tortuous path)]
    PNG
    media_image2.png
    215
    316
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Regarding at least claim 10
Wagner teaches the acetabular cage of claim 1, wherein the flexible region includes a plurality of flexible units (portions of flange that are meant to deform), each of the plurality of flexible units including a plurality of channels (grooves; 7)4Preliminary Amendment8178.5208 and a plurality of isthmian strips (depressions; 8), the plurality of channels being formed within the flange, the plurality of channels defining the plurality of isthmian strips (the depressions are located at the intersection of channels as disclosed in col. 2, lines 28-32). 
Regarding at least claim 11
 Wagner teaches the acetabular cage of claim 10, wherein the plurality of flexible units extend between and connect the cup portion to the one or more fixation features (the flexible units/portions of the flange that are meant to deform are shown as extending between and connecting the cup portion 1 to the one or more fixation features/bone screws which are located in at least the farthest of the holes 6).  
Regarding at least claim 12
Wagner teaches the acetabular cage of claim 10, wherein the plurality of channels (7) and the plurality of isthmian strips (8) define a tortuous path along a plane of the flange (the tortuous path shown in annotated fig. 2 above is defined by the grooves 7 and the depressions/intersections of grooves 8).  
Regarding at least claim 13
Wagner teaches the acetabular cage of claim 10, wherein each of the plurality of flexible units includes a portion of a first channel of the plurality of channels and a portion of a second channel of the plurality of channels, the first and second channels defining a portion of a first isthmian strip of the plurality of isthmian strips.  
Regarding at least claim 15
Wagner teaches the acetabular cage of claim 1, wherein the flexible region includes: a plurality of channels (7) extending into the flange in a transverse direction (figs. 2 and 3); and a plurality of isthmian strips (8) defined by the plurality of channels, each of the plurality of isthmian strips positioned between adjacent channels (the depressions 8 are located at the intersection of grooves 7).  
Regarding at least claim 17
Wagner teaches the acetabular cage of claim 1, wherein the flexible region further includes at least one groove operable to receive a flowable 5Preliminary Amendment8178.5208cement, wherein the at least one groove is arranged such that a geometry of the flexible region is retained upon hardening of the flowable cement (col. 2, lines 3-9 discloses a bed of cement generated between the outer cup and an inner cup, therefore as best understood by the examiner, the inner surface of the cup 1 which includes grooves 7 operable to receive flowable cement and would retain the flexible regions in place upon hardening of the flowable cement, as claimed).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner.
Regarding at least claim 14
Wagner teaches the acetabular cage of claim 13, including first and second channels configured in a pattern. However, Wagner does not teach wherein the first and second channels are configured in a double spiral pattern such that the first isthmian strip is serpentine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the pattern of the first and second channels such that the first isthmian strip is serpentine, in order to allow for variable flexibility in the flexible region of Wagner resulting in a better adaptation of the flaps to the bone, depending on the anatomical requirements of the individual patient, and particularly since it would have been an obvious matter of design choice to make the different portions of the channels and isthmian strip of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

  Regarding at least claim 16
Wagner teaches the acetabular cage of claim 15, including the plurality of isthmian strips (8). However, Wagner does not teach wherein the plurality of isthmian strips are serpentine. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of isthmian strips to be serpentine, in order to allow for variable flexibility in the flexible region of Wagner resulting in a better adaptation of the flaps to the bone, depending on the anatomical requirements of the individual patient, and particularly since it would have been an obvious matter of design choice to make the different portions of the channels and isthmian strip of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of US Patent Application Publication No. 2016/0317308 A1 to Shea et al. (Shea).
Wagner teaches the acetabular cage of claim 18 having a flexible region as explained above. However, Wagner does not teach wherein the flexible region includes a plurality of interconnected ball and sockets.  
Shea teaches an acetabular cup with a variable angle blade augment secured to the cup (106) with a socket joint (130) that includes a ball and socket, for the purpose of allowing the blade to at least pivotally, angularly, and/or rotationally engage the augment section (108) of the cup (106).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible region of Wagner, which is made up of a plurality of deformable regions on a plurality of flaps, to include a plurality of ball and sockets, in order to allow the flaps to be pivotally, angularly, and/or rotationally engaged to the cup, as taught by Shea.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of US Patent No. 7,604,667 B2 to DeSmet et al. (DeSmet).
Wagner teaches the acetabular cage of claim 1, wherein the flange includes an angular span centered about a central axis of the cup portion. However, Wagner does not teach wherein the angular span is at least 60 degrees.
DeSmet teaches a prosthesis for a deficient acetabulum of a patient having a cup portion (10) and a flange member (40) including screw retaining members (first; 51, 52 and second; 61, 62) that each extend along an arc of between about 30 to about 60 degrees along the circumference of the rim (18), for the purpose of maximizing anchorage in the area of drillable bone (col. 7, lines 1-10).

    PNG
    media_image3.png
    153
    185
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angular span of the flange taught by Wagner such that it is at least 60 degrees, in order to maximize anchorage in the area of drillable bone, as taught by DeSmet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774